Title: From John Quincy Adams to Abigail Smith Adams, 4 March 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					83.My dear Mother.
					Ealing 4. March 1816.
				
				A Month has very nearly past away, since I wrote you last—It was a very short Letter, and contained a promise, to write you very soon a longer one—And thus it is that on our firm Resolves, the inaudible and noiseless foot of Time, is wont to steal.—I have since then had the pleasure of receiving your Letter of 24. December, and George has one from you, the conclusion of which was written so late as the 12th. of January—Both were written, in a depression of Spirits, and infirm health from which I fervently pray that this may find you recovered—I feel how deeply the loss of Doctor Tufts affected you, and although if we could chuse our own fortunes, I can scarcely imagine any happier lot on Earth, than to close such a life by such a Death, yet a departure so sudden, must naturally warn us all, how short at any period of life our Summons may be, to another world. I cherish with earnest fondness the hope that we shall yet have the happiness of meeting with both my Parents in this—Should the Wisdom and Goodness of Providence have otherwise decreed, and should it become my painful duty to execute your last intentions, it is, I hope superfluous to assure you that they shall be performed with the most assiduous, and most faithful affection. As I am indebted to my father and to you for every thing that is valuable in the possession of the present, and for every thing that is desirable in the hopes of futurity, whatever return of kind and pious offices it may ever be in my power to make to him or to you, will yet leave my debt of gratitude, to be rewarded by no limited Power, and no mortal hand.In one of your former Letters, you have expressed some curiosity for further particulars, respecting my last Winter’s visit to Paris. It was in many respects the most agreeable interlude, if I may so call it, of my life. It was after an interval of thirty years that I revisited that great City, where all the fascinations of a luxurious Metropolis, had first charmed the senses of my childhood, and dazzled the imagination of my Youth. I was at an age, when the hey-day of the blood is tame, and waits upon the judgment—I had seen much of the world during the interval between the two Periods, and was capable of estimating more nearly at their real worth, the enchantments of that fairy land. I had entire leisure, and a mind, not merely at ease, but enjoying relief from a weight of anxiety, almost insupportable, for the situation and prospects of my Country—A relief which had been equally complete and unexpected—I arrived at Paris, in the midst of a Carnival week, to which the partizans of the restored Bourbons were ostentatiously and painfully striving to give an air of revival to the festivities which had been peculiar to that season, in antient times—I saw the gloomy Court of Louis 18, and the splendid Circles of the Duke of Orleans. I frequented the unparalleled assemblage of the master pieces of Art in the Museum of Napoléon, and in that of the French Monuments—The Meetings of the National Institute—the Courts of Law—the Theatres—The Collection of Mechanical Models—the Gobelin Tapestry Manufacture—and even the deserted Churches and the subterraneous Catacombs—Although the king’s Ministers were singularly shy, and avoided all notice whatever of the American diplomates from Ghent, I found Society as much as I could desire, until the landing of Napoleon—I visited and dined at Madame de Staël’s, and at our very old friend’s Mr Marbois. I visited the Duke de la Vauguyon, but though he sent me a very civil message, he neither received me nor returned my visit. From the time of Napoleon’s appearance at Cannes, all that sort of Society was at an end. Most of my acquaintance were dispersed; but I was indemnified for the loss by the safe arrival of my wife and Charles; safe, from the long and not unperilous winter journey from Russia—After that time however the situation of Paris and of France, became far less agreeable for the abode of a travelling visitor—The communications with the rest of Europe, were immediately cut off. The prospects of the Country were from day to day growing darker and more threatening. The combination of all Europe against them, took possession of the publick mind, and before we left France I was strongly impressed with the expectation of the issue, which so shortly afterwards ensued. Napoleon himself had no doubt presentiments of the same kind. I saw him only at the Windows of the Thuileries, and once at Mass—And I was present the only Evening that he attended at the Théatre François. The Performance, was by his direction the Tragedy of Hector; one of the best that has been brought upon the French Stage since the Death of Voltaire—It was written by a Professor at the University of Paris, named Luce de Lancival, now dead, and from its first appearance had been a favourite of the Emperor—It turns of course upon the interest of a heroic character, who deliberately sacrifices his life to the defence of his Country, and its principal merit consists, in the adaptation to the drama, of some of the most affecting scenes, and sublimest sentiments in Homer, translated into such French verse, as Racine himself might have owned—The house was so crowded, that the very Musicians of the Orchestra were obliged to give up their Seats, and retire to perform their symphonies, behind the Scenes—And never at any public Theatre, did I witness such marks of public veneration, and such bursts of enthusiasm for any crowned Head, as that Evening exhibited for Napoleon—I certainly was not among his admirers when he was in the plenitude of his Power, and I remember that David, the Man after God’s own Heart, was forbidden to build a Temple to his God, because he had “shed blood abundantly, and made great Wars.” Napoleon is no fit person to build a temple to the name of the Lord—But “neither do the Spirits reprobate, all Virtue lose”; had the name of Napoleon Bonaparte remained, among those of the Conquerors of the earth, it would not have been the blackest upon the list; and as to the mob of legitimates, who by his fall have been cast again upon their tottering and degraded thrones, where is the head or the heart among them capable of rising to the admiration of such a character as Hector?—Their Hector belongs not to Tragedy but to Comedy—Not the champion of Troy, but the Knave of Diamonds.My visits to the National Museum, were frequent, but such was the magnificence, and such the variety of its Treasures that daily visits for many Months would have been necessary, to give distinct ideas of the individual merit, of almost every work of art in the Collection. The Antique Statues were very numerous, but those from which I derived the least Satisfaction, were precisely those from which I had anticipated the most—The Apollo, the Venus de Medicis, and the Laocoon—I had seen so many, and such excellent copies of these, that I was unable to discover any new excellence in the Originals—And the Venus in particular was so much mutilated, and so much restored, that she too strongly displayed the perishable attribute of beauty, even in marble—Those which gave me the greatest pleasure were originals of which I had seen no Copies; and they were for the most part Busts—Among them was a small Hippocrates, of great antiquity, and bearing in the face so strong a resemblance to our late excellent friend Dr Rush, that had I seen it in a copy of modern marble, I should have pronounced without hesitation that it had been taken from him.The Gallery of Pictures was immense; but so much accumulation of excellence, is rather unfavourable to the proper estimation of every separate Master-Piece—I had seen before, at Antwerp at the Hague and at Potsdam, many of the most admirable pictures in the Collection, and I had seen at Dresden one Picture of Raphael, which had so absorbed my whole Stock of enthusiasm, that I had little ardour of extasy left even for the unrivalled beauties of the Transfiguration—I could have returned and spent two or three hours every day for a twelvemonth, with new delight in this Paradise of human Art, but limited as I was in time, the pleasure which I enjoyed was not unmixed with confusion, like that which obscures the vision immediately after looking at the Sun—The Museum is now no more; and as I shall never again have the opportunity of beholding such a collection of the wonders of human Genius, the remembrance of the hours that I past in contemplating, affords me a satisfaction almost as lively as that which I took in the enjoyment itself.I wrote last week to my father, by Major Swett, who goes in the Galen And I sent some books, for him, and a piece of Cloth addressed to him, but intended for my brother. I expect this Letter will reach you earlier—We are all well.Ever faithfully yours.
				
					A.
				
				
			